Title: William Short to John Jay, 9 May 1790
From: Short, William
To: Jay, John



Dear Sir
Paris May the 9th. 1790.

It has been for some time publicly advertised here that the French packet would in future sail regularly every two months for New-York to begin the 15th. of this month. After so many disappointments few people will probably commit their letters to that conveyance for some time. I am induced to do it by an assurance from the Administrators of the post that they shall be punctual in future. It would much facilitate the correspondence between the two  countries if some arrangements were taken by which the inconvenience of franking letters by this conveyance could be dispensed with. The Administrators of the post here have it much at heart and wish some person were authorized to treat with them on that subject. Perhaps also they may have empowered some one to negotiate this matter at New-York.
The National Assembly have in the course of the last week made a considerable progress in fixing the basis of their judiciary system. They have determined that the tribunals shall not be ambulant, that the Judges shall be chosen by the people and for a term of six years, but capable of being re elected, that the ministere public, viz the King’s Attornies and Sollicitors shall be chosen by the King and for life.—The nature of the General court of appeals is not yet decided on. Some of the most able members of the assembly were for having the tribunals partly ambulant and partly sedentary as in America. They had studied and were much pleased with our system, but various considerations and partly the body of lawyers in the assembly prevented its being adopted here. All the enlightened part of the assembly are sensible of the radical defects of the plan which has passed, and particularly in that of the judges being for a term of years, and obliged to sacrifice to popularity in order to preserve their places. It is probable that a short experience will correct many errors which the circumstances of the moment seem to render inevitable at present.
A member of the committee for the sale of ecclesiastical and royal domains to the amount of 400. millions, has informed the assembly that different municipalities have subscribed to the amount of 360. millions. As yet however no actual sale has taken place, the transfer to the municipalities being nothing more than the putting the domains into their hands for sale. The assignatsmonnoie continue three or four percent below specie. It is hoped however that they will rise to the value of specie as soon as a part of them is called in by the sales which are to take place. In the mean time the Clergy are exerting their influence both in the pulpit and confessional to deter purchasers, and to engage their parishioners to petition against the sale of ecclesiastical property. In some of the southern provinces where the parties of catholics and protestants are more equally divided and consequently where religious zeal is more easily excited, they have produced a very considerable effect. They have persuaded the ignorant and superstitious that the protestants had a majority in the national assembly and that they were now aiming to destroy the Roman Catholic religion,  by destroying their property. Thus they have enlisted in their cause the bigotted of every class. Riots and bloodshed have already taken place between the catholics and protestants, but as yet this has been only in a few places and among a small number. The deputies from those provinces think the present rage will subside.—Disturbances of another nature threaten other parts of the Kingdom. The people refuse admission to the assemblees primaires, to such members of the noblesse as are obnoxious to them, and in one or two instances where they have insisted on their right of citizenship they have been ill-treated or massacred by the mob. The National assembly have decreed that the King should be supplicated to take measures for having those culpable prosecuted with the rigor of the law. Accounts also are just recieved from Marseilles of the fortress there being forced by the people and the commandant being siezed, massacred, and his head cut off and carried in triumph through the streets. The causes of this unhappy event are not yet known.
The Chatelet continue their researches into the affair of the 5th. and 6th. of October. It is probable no positive proofs will be found, or if they are, that they will be against such members of the assembly as it would be imprudent to prosecute at present. Some think that a prosecution will be commenced against the Duke of O———. It will be less dangerous as he is absent and of course subject to no personal risk. Should this prosecution be instituted (of which however I have doubts) it will be merely in terrorem.
The Cardinal de Lomenie, formerly Archbishop of Sens, and who it was supposed was the most obnoxious character possible, has returned to France from Italy. He has gone through the form of taking the civic oath, and has recieved no insult or injury whatever. This symptom gives pleasure as it permits a hope that all the fugitives may return with safety.
I take the liberty Sir of inclosing you several letters; among them is one for the President, and another for Mr. Jefferson to whom I write although uncertain of my letter being in time for him at New York. I beg to be allowed to renew the assurances of esteem & respect with which I have the honor to be Sir, your most obedient servant

W: Short

